
	
		I
		112th CONGRESS
		1st Session
		H. R. 1222
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2011
			Mr. Neugebauer (for
			 himself, Mr. Bachus,
			 Mr. Garrett,
			 Mr. Pearce, and
			 Mr. Hensarling) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To increase the guarantee fees charged by Fannie Mae and
		  Freddie Mac with respect to mortgage-backed securities guaranteed by such
		  enterprises.
	
	
		1.Short titleThis Act may be cited as the
			 GSE Subsidy Elimination Act of
			 2011.
		2.GSE guarantee
			 feesSubpart A of part 2 of
			 subtitle A of title XIII of the Housing and Community Development Act of 1992
			 is amended by adding after section 1326 (12 U.S.C. 4546) the following new
			 section:
			
				1327.Enterprise
				guarantee fees
					(a)IncreaseSubject to subsection (b), the Director
				shall require each enterprise to charge a guarantee fee in connection with any
				guarantee, issued by the enterprise on or after the expiration of the 2-year
				period beginning on the date of the enactment of this section, of the timely
				payment of principal and interest on securities, notes, and other obligations
				based on or backed by mortgages on residential real properties designed
				principally for occupancy of from one to four families, in an amount that the
				Director determines appropriately reflects risk of loss as well the cost of
				capital allocated to similar assets held by other fully private regulated
				financial institutions.
					(b)Phase-InThe Director shall provide for compliance
				with subsection (a) by requiring each enterprise to increase the guarantee fee
				charged by the enterprise gradually during the period beginning on the date of
				the enactment of this section and ending upon the date specified in such
				subsection in a manner sufficient to comply with such subsection. In
				determining a schedule for such increases, the Director shall—
						(1)provide for
				uniform pricing among lenders;
						(2)provide for
				adjustments in pricing based on risk levels; and
						(3)take into consideration conditions in
				financial markets.
						(c)Definition of
				guarantee feeFor purposes of
				this section, the term guarantee fee means a fee described in
				subsection (a). Such term includes—
						(1)the guaranty fee
				charged by the Federal National Mortgage Association with respect to
				mortgage-backed securities; and
						(2)the management and
				guarantee fee charged by the Federal Home Loan Mortgage Corporation with
				respect to participation
				certificates.
						.
		
